department of the treasury internal_revenue_service commerce street dallas tx date number release date uil taxpayer_identification_number legend form taxpayers name tax_year s ended taxpayers address ------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------- a taxpayer_advocate information person to contact id number fax certified mail - return receipt requested dear ----- this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective date our decision is outlined in the technical_advice_memorandum that is enclosed which further explains why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice contact numbers appeals procedures require a minimum of days remaining on the statute_of_limitations in order to take advantage of appeal rights a taxpayer might be asked to execute a consent to extend the statute_of_limitations to permit appeals consideration because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you may be required to file federal_income_tax returns on form 1120f for the tax period shown above for all years still open under the statute_of_limitations and for all la ter years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at a if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication technical_advice_memorandum r c johnson director e o examinations sincerely national_office technical_advice_memorandum no third party contact index uil no taxpayer’s name taxpayer’s identification_number years involved no conference held legend n the organization m organization’s holding corp o bank p bank parent q trust r asset s lessee u 1st unrelated life_insurance co v 2nd unrelated life_insurance co w unrelated fire insurance co x officer of p n y organization’s state z actuary zx auditor date date policies issued date date of application date ruling date date effective date date solicitation date issues a whether n a foreign_corporation which made an election under sec_953 of the internal_revenue_code to be treated as a domestic_corporation qualified as an insurance_company for federal_income_tax purposes for ------- ------- or ------ years involved b whether n continues to qualify for exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 or should its exempt status be revoked retroactively to the date of its formation c if n is not an insurance_company exempt from tax pursuant to sec_501 of the code and its election under sec_953 is invalid then - whether m must recognize gain under sec_367 of the code on the transfer of a partnership_interest to n whether n is subject_to tax under subpart_f of the code whether n is subject_to tax under sec_4371 of the code d whether sec_269 of the code can be applied to deny p the tax benefits that accrued from the formation of n in addition to its banking activities o earned_income from other sources o is a wholly owned subsidiary of p o is a federally regulated bank with facts operations in the state of y o owns of the stock of m o provides private and business banking services to small and middle market companies and high net_worth individuals o offers commercial and personal loans deposit cash management and international banking services and mutual_fund investments o finances automobile credit card small_business mortgage and line of credit loans including a interest in a partnership operating as a_trust called q q’s primary assets were rs which q leased to s on its books q carried the rs at salvage all allowable_depreciation having accrued1 q valued the lease at dollar_figure and it generated approximately dollar_figure million of annual revenue for q q was managed by a trustee consistent with the submission this memorandum assumes q is a partnership for federal tax purposes its customers these included protection against a borrower’s disability or financial hardship and fraud upon a depositor ostensible purpose of this plan was to allow p to profit from these lines both as underwriter n and as commission sales agent o the plan involved establishing a company n in a foreign jurisdication to reinsure these risks and in the future to reinsure various risks of p in order to comply with federal banking law o would create a wholly owned subsidiary m which in turn would be the sole owner of n though p intended to utilize sound underwriting protocols and implement an effective claims control program because n would engage in reinsurance of coverage sold to o customers and in the future of coverage provided o it was not anticipated that n would engage in marketing activities nor would it have any employees administrative tasks were to be outsourced there is no discussion of n utilizing office space in p developed a business plan for entering the reinsurance market the o’s activities placed o in a position to offer several lines of insurance products to the partnership_agreement provided that the depreciation was allocable to o n was established on date under the laws of a foreign jurisdiction n’s m was incorporated under the general corporation law of y as a wholly owned the business plan envisioned n being capitalized with approximately dollar_figure million - when it applied to the federal reserve for this agreement o represented that in dollar_figure in cash marketable_securities and dollar_figure million in an asset which generates significant annual cash_flow ie o’s interest in q subsidiary of o and was organized under that state’s insurance code to comply with federal banking law o and the board_of governors of the federal reserve system entered into an agreement allowing o to hold all of the issued stock of m it was understood that m was to serve as an agreement corporation for purposes of the federal reserve act to hold the shares of n and that n’s activities were to be limited to reinsuring credit risks and the risks of loss due to check fraud addition to the par_value capital n will receive an asset of o with a fair_market_value of approximately dollar_figure million the purpose of transferring this asset is to provide n with adequate capital for both current and future business the application also states that z ltd and zx had been engaged as consulting actuary and public auditor respectively memorandum of association indicates that its objects and powers include the business of insurance captive insurance and reinsurance to act as agents and or brokers for insurance_companies and syndicates to accept risks settle claims illegible insurance_business and all other matters incidental thereto n was authorized to issue big_number shares with a par_value of dollar_figure for total initial capitalization of dollar_figure n was capitalized as described in fact sec_5 and n elected under sec_953 of the code to be treated as a domestic_corporation o entered into an agency agreement dated date with u life_insurance_company an unrelated company the agreement appointed o an agent of u to solicit applications for credit life and credit disability insurance from o’s mortgage debtors under the terms of coverage set out by u on date o applied to u for a group credit policy covering o’s debtors effective date the policies o sold as its agent v is unrelated to p in v retroceded the credit life and disability risks to n this agreement was augmented by a reinsurance trust agreement whereby a_trust account was opened for the sole use and benefit of v this account was to contain investments in we offer no opinion on the tax consequences of or the tax_attributes arising from this capitalization at some point u ceded to v the credit life and disability risks u assumed under in p solicited seven officer employees of o who were also mortgagors to these internal memoranda were the extent of o’s solicitation efforts as agent for obligations of the united_states certificates of deposit or high-grade corporate debt instruments in an amount equal to of the reserves in accordance with the retrocession agreement purchase credit disability coverage offered by u of the seven five accepted u issued credit disability policies to the five officer employees at the end of date5 effective for one year for an aggregate direct premium of dollar_figure these policies provided that in the event the policyholder became totally disabled for more than days subject_to exclusions u would pay a stated amount per month until elimination eg the policy expires or the loan is satisfied the benefit amount was determined by reference to the policyholder’s monthly loan payment the benefit amount was set at the greater of the loan payment or dollar_figure it is unknown whether any of these officer employee policyholders filed a claim for benefits or u’s experience with respect to similar policies u the risks covered provided by these policies were pursuant to the operative reinsurance and retrocession agreements ultimately assumed by n this block of five policies comprise the extent of n’s assumed risk during n’s premium was the aggregate direct premium of dollar_figure less o’s agent commission the reinsurance and retrocession commissions and any administrative fees on date n filed an application_for recognition of exemption under sec_501 form_1024 asking to be recognized as an organization described in sec_501 of the code on this application n indicated that it would possess a lease receivable ie o’s interest in q worth dollar_figure despite the anticipation that the lease would generate significant annual cash_flow the revenue from this asset was not included in the income projections provided on the application at the time of this application the retrocession agreement from v was still n’s only insurance activity on date the service issued n a letter recognizing that as of date n was an organization described by sec_501 of the code hence exempt from tax under sec_501 their policies of the remaining three policies in force at their expiration only one renewed on date5 o solicited five customers to obtain credit disability coverage offered by u free of premium none accepted this was the extent of o’s solicitation efforts as agent for u during year as of the end of the only u policy sold by o as agent that was still in force was the renewed policy issued to an officer employee of o n’s assumed risk during initially consisted of the five policies issued to the officer employee of o of which two were canceled and two were allowed to lapse at some point during two of the officer employee policyholders cancelled by letter dated date from n to w n agreed to assume percent during o did not solicit the sale of additional credit risk policies as agent for u nor were additional u credit policies solicited w issued to o and depositors of record for checking now and money market accounts a policy covering loss due to forged stolen or counterfeit checks of o’s depositors provided such loss is due to forged stolen or counterfeit checks drawn on o accounts during the policy period of date to date check fraud policy the check fraud policy had a deductible of dollar_figure per event that is o retained liability for the first dollar_figure of loss the coverage limit of the check fraud policy was dollar_figure the premium paid_by o upon application_for the check fraud policy was dollar_figure during the covered period o suffered a covered loss - over its deductible - of dollar_figure which n paid however it appears that of this amount dollar_figure was paid during w is not related to p o m or n of the losses from the check fraud policy t here is no ceding premium in n entered into a management agreement with z whereby for a fee z agreed to manage n’s operations including providing necessary personnel handling correspondence and maintaining necessary records however z was not authorized to take any_action regarding the insurance_business such as resolving claims or making any commitments without the agreement of n the only known meeting of n’s board_of directors occurred on date and lasted four minutes the minutes reflect that the topics discussed were the results of n’s operations through date and the status of efforts to sell the r’s under lease to s and owned by n n did not have a staff however x an officer of both p and n indicates that during some or all of the years involved he spent as much as of his working time on n matters x was not compensated by n for such work n filed returns of organization exempt from income_tax form_990 for the years involved on its ------- form_990 covering the period of -------------------------- to --- -------------------------- n reported program service revenue ie premiums of dollar_figure n reported no expenses_incurred part iv of the form_990 the balance_sheet reflected its initial capitalization of dollar_figure the contribution of o’s interest in q lease receivable of dollar_figure and accounts_receivable which apparently was the total premiums collected with regard to this may be a misstatement it appears that the rs were owned by q nothing in the submission reflects a transfer of the rs to n however given that n’s partnership_interest wa sec_90 for all practical purposes n was the owner the retrocession of the five credit policies issued to its officer employees dollar_figure as liabilities n reported loss_reserves of dollar_figure which appear to be unearned premiums dollar_figure accounts_receivable dollar_figure - program revenue dollar_figure n’s net assets were dollar_figure on its return n reported total revenue of dollar_figure comprised of program service revenue of dollar_figure described in part vii as reinsurance_premium income from securities held of dollar_figure and income from lease receivable ie q of dollar_figure expenses of dollar_figure were reported comprised of dollar_figure for program services described in part ii as licensing fees and dollar_figure for management and general expense sec_5 the result was net_earnings of dollar_figure on part iv of its return n reported other liabilities of dollar_figure these liabilities were comprised of a note payable of dollar_figure and unearned premiums of dollar_figure loss_reserves were reported as dollar_figure n reported net assets of dollar_figure on its return n reported total revenue of dollar_figure comprised of dollar_figure in program service revenue described in part vii as reinsurance premiums dollar_figure in income from securities held and dollar_figure from lease receivable n reported expenses of dollar_figure comprised of dollar_figure for program services described in part ii as claims expense and dollar_figure for management and general_expenses described in part ii as a management fee of dollar_figure and a license fee of dollar_figure on part iv of its ------ form_990 n reported other liabilities of dollar_figure these liabilities were comprised of accrued professional fees of dollar_figure unearned premiums of dollar_figure and a loss reserve of dollar_figure n’s net assets were dollar_figure law and analysis a whether n a foreign_corporation which made an election under sec_953 of the code to be treated as a domestic_corporation qualified as an insurance_company for federal_income_tax purposes for the years involved the business of an insurance_company necessarily includes substantial investment activities both life and nonlife insurance_companies routinely invest their capital and the amounts they receive as premiums the investment earnings are then used to pay claims support writing more business or to fund distributions to the company’s owners the presence of investment earnings does not in itself suggest that an entity does not qualify as an insurance_company for the years involved an insurance_company for federal_income_tax purposes i sec_4 the form_990 is confusing on this part iv-a book-tax reconciliation reflects that q produced dollar_figure of revenue instead of the dollar_figure reported under part i given that x indicated that he was not compensated by n for his work on its behalf and that the agreement with z was not reached until ------- we are not sure what this expense was for there is a discrepancy in n’s ------- form_990 similar to that described at note a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income_tax regulations sec_816 of the code company treated as an insurance_company for purposes of definition of a life_insurance_company only if more than half of the business of that company is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk shifted and distributed must be an insurance risk see eg 572_f2d_1190 7th cir cert_denied 439_us_835 revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss resulting sec_1_801-3 of the regulations defines the term_insurance company to from the occurrence of an insurance risk transfers some or all of the financial consequences of the potential loss to the ins urer the effect of such a transfer is that a loss by the insured will not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir mean a company whose primary and predominant business activity during the taxable_year is the issuance of insurance or annuity_contracts or the reinsurance of insurance underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code see also 56_tc_497 aff’d per curiam 469_f2d_697 9th cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether the company engages in other trades_or_businesses and its sources of income see generally 285_us_191 where insurance and charges incident thereto were more than of company’s income u ndeniably insurance in lawyers mortgage co supra the court concluded the taxpayer was not an was its principal business lawyers mortgage co pincite indus life ins co pincite 300_fsupp_387 n d tex rev’d on other grounds 425_f2d_1328 5th cir 189_fsupp_282 d neb aff’d on other grounds 293_f2d_72 8th cir inter-american life ins co pincite nat’l capital ins co of the dist of columbia v commissioner 28_bta_1079 however a company engaged solely in reins urance may have a very sparse operation see alinco life ins co v united_states ct_cl that reinsurance company had extremely simple operation with very little general operating expense did not preclude conclusion that it was a life_insurance_company under sec_801 of the code insurance_company based on the character of the business actually done the taxpayer was chartered as lawyers mortgage_insurance co to examine titles and to guarantee or insure bonds and mortgages later the company dropped insurance from its name and amended its charter to allow the purchase and sale of mortgage loans it remained under the supervision of the state insurance department however lawyers mortgage never insured titles rather it made mortgage loans which it sold with a guarantee of payment for this insurance lawyers mortgage charged a premium of one-half of one percent of the interest stated on the mortgage the company also guaranteed the payment of some loans which it did not make or sell under state law companies chartered as banks were also authorized to conduct this type of business the court concluded that though the guarantees were in legal effect insurance this element of lawyers mortgage’s activities was only incidental to the mortgage business the premium covered non-insurance services and the premiums were only one-third of lawyers mortgage’s income the character of the business actually done was not insurance therefore the company was not an insurance_company company for federal_income_tax purposes because it was not using its capital and efforts primarily to earn income from insurance industrial life was chartered as an insurance_company but did not maintain a sales staff its office was located in the home of its president during the three years at issue the company’s insurance activity consisted of covering small credit risks under a group policy issued to a consumer lender covering the lives of certain of its officers the company paid the premiums and was the beneficiary and covering the lives of members of the stockholding family the company also engaged in leasing and selling real_estate and managing its investment portfolio industrial life’s premium income from insurance issued to parties unrelated to its owners officers ie the group credit risk policy accounted for approximately of its income during the years at issue the company accumulated substantial earnings without showing a reasonable need the district_court concluded that industrial life was not an insurance_company during the years at issue although it was involved in direct underwriting it issued only one policy and its premium income was small compared with its income from its real_estate activity similarly in industrial life ins co supra the taxpayer was not an insurance inter-american life ins co supra likewise involved a taxpayer that did not cardinal life_insurance co supra involved a company chartered to write life health and accident coverage during two of the five years at issue cardinal life did not issue insurance contracts or reinsure risks underwritten by insurance_companies its premium income was dollar_figure and it had no reserves for the remaining three years cardinal life reinsured risks underwritten by an insurance_company its premium income was less than of its income for two of those years and approximately in the third its reserves were minimal cardinal life never employed any agents or brokers though it did retain an actuary the reinsurance agreement was negotiated by its one stockholder meanwhile cardinal life had income from dividends and interest leasing real_estate and trailers and capital_gains the district_court concluded that cardinal life was not an insurance_company because its capital and efforts were devoted primarily to its investment activity it did not solicit insurance_business and derived insignificant amounts of income from what insurance_business it transacted while deriving substantial income from its investments qualify as an insurance_company due to its minimal volume of insurance_business two individuals formed investment life_insurance_company to directly underwrite coverage which could be ceded to inter-american although inter-american was authorized to use several policy forms it did not solicit or sell any directly written coverage during the years at issue rather it accepted a small amount of business ceded to it by investment life and an unrelated insurer inter-american also held the family’s lumber business as loaned surplus because of its minimal insurance activity the state insurance commissioner became concerned about its continued participation in the insurance market as a result rather than surrender its certificate of authority to write insurance inter-american retroceded a major portion of its coverage to an unrelated company meanwhile inter-american realized income from various capital assets although inter-american had as many a sec_448 policies in force during the five years at issue with an aggregate coverage of dollar_figure million premiums accounted for or less of inter-american’s income during four of the five years the court concluded that inter- american was not an insurance_company for any of the years at issue because it did not use its efforts in the insurance_business it did not actively solicit to issue coverage its directly underwritten coverage was issued to the owner’s family or their tax advisor and its reinsurance was from the related company investment life its investment_income far exceeded its de_minimis earned premiums insurance_company under different facts during the years at issue service life issued life health and accident policies and also solicited and arranged mortgage loans with money borrowed from the federal_home_loan_bank between big_number and big_number policies were in force during the years at issue representing life coverage of over dollar_figure at the same time only about big_number mortgages were outstanding service life’s premium income accounted for between and of its total income under these facts the character of the business actually done by service life during the years at issue was insurance hence it was an insurance_company in contrast the taxpayer in service life ins co supra was held to be an ------- both risk shifting and risk_distribution are prerequisite to concluding an no single factor determines whether a company’s primary and predominant in ------ u a commercial insurer issued credit liability policies to five employees business activity for a taxable_year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus in some cases a start-up company or a company winding down operations may qualify as an insurance_company even if premiums represent less than half the receipts of the company provided the company’s capital and efforts is devoted primarily to its insurance_business of o although we received no representations to this effect we assume u issued a sufficient number of other unrelated contracts in ------- that those issued to o employees qualified as insurance contracts in their own right7 risks under those contracts were reinsured with v and retroceded to n arrangement qualifies as an insurance_contract for federal_income_tax purposes in particular risk_distribution incorporates the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim as noted above risk_distribution also entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks even if the contracts issued by u qualified as insurance contracts by virtue of that company’s other business it is necessary to consider whether the risks ceded to v and retroceded to n represented a sufficient number of insureds to qualify as a block of insurance_business as to n the fact that a fronting company itself qualifies as an insurance_company does not eliminate the need for risk_distribution as to the entity that ultimately assumes the underlying risks 914_f2d_396 3rd cir 40_fedclaims_42 finding risk_distribution where subsidiary reinsures risks of sister corporations appeal dismissed 194_f3d_1330 fed cir in the present case the block of business assumed from v represented the credit disability risks of only five individuals these are too few insureds for the risks assumed by n to constitute reinsuring of risks underwritten by an insurance_company even if the retrocession of the contracts issued to the five employees constituted reinsuring risks underwritten by an insurance_company n was an insurance_company for federal_income_tax purposes during only if this was its primary and predominant business activity capitalized licensed and entered into the retrocession agreement with v representing five insured employees of o it acquired total assets worth dollar_figure million including the q interest in leased property of dollar_figure million its retrocession agreement with v resulted in earned premiums of dollar_figure and loss_reserves or more likely unearned although not represented by the parties to the request for technical_advice a m best indicates that u had more than dollar_figure million direct written premiums and rated the company a n’s ------ tax_year lasted days during this time it was established ------- under the facts presented we cannot conclude that n was an insurance during ------- two of the five credit disability policyholders cancelled their policies premiums of dollar_figure there is no evidence that n’s capital and efforts were devoted primarily to the insurance_business n’s assumed coverage depended upon the efforts of o to sell policies o’s only effort was to solicit seven of its employees n made no effort to solicit other insurance or reinsurance business n’s capital was substantially disproportionate to the risks undertaken the premium income and loss_reserves were insignificant compared to the value of the q interest company for federal_income_tax purposes during of the remaining three policies in force at their expiration only one renewed on date o solicited five customers to obtain credit disability coverage through u free of premium none accepted no other efforts were made by o to secure additional policyholders thus at the end of ------- only a single policyholder remained by reason of the retrocession by v to n clearly this did not satisfy the requirement of risk_distribution thus the retrocession of this policy did not constitute the business of insurance as to n even if n’s retrocession of the one policy from v constituted the business of insurance this activity was dwarfed by n’s investment activity n reported premium revenue of dollar_figure unearned premiums of dollar_figure and no loss_reserves its income from securities was dollar_figure and from q dollar_figure n’s premium income was of its total income inasmuch as its reported loss_reserves were dollar_figure its capital was disproportionately large compared to its assumed risk moreover despite the dearth of insurance activity during ------- n made no other effort to issue insurance contracts or reinsure risks underwritten by an insurance_company purposes from w with respect to the check fraud policy and possibly a single credit disability policy issued in ------- and retroceded from v the check fraud policy indemnified both o and a large number of depositors in the event of forged stolen or counterfeit checks we were not provided sufficient information concerning the check fraud policy to determine whether n’s reinsurance of that contract could involve sufficient risk shifting and risk_distribution to qualify as an insurance arrangement for federal_income_tax purposes for example if the coverage was primarily of risks of o the arrangement would be akin to that in 640_f2d_1010 9th cir see also revrul_2002_89 2002_2_cb_984 and could not by itself qualify as an insurance activity for federal_income_tax purposes the fact that n paid a claim s for the year ------- n’s only insurance activity consisted of the risks it assumed for ------- n did not qualify as an insurance_company for federal_income_tax ------- even if n’s coverage of the check fraud policy qualified as an insurance activity totaling dollar_figure during the covered period does not alter the characterization of the arrangement on the other hand if the coverage extended sufficiently to risks of the depositors the fact that o was also insured may not necessarily prevent insurance characterization see eg 988_f2d_1135 fed cir n’s efforts in connection with that activity were dwarfed by its investment activities in particular q interest for ------- n’s putative insurance premiums of dollar_figure accounted for less than of its total revenue of dollar_figure and its loss_reserves of dollar_figure represented less than of its total assets over of its revenue was derived from securities and the q partnership_interest it contracted management tasks to z but significantly those tasks did not include insurance-related tasks such as resolving claims or making commitments with respect to the insurance operations the only reported board_of directors meeting during ------- lasted four minutes the minutes of the meeting reflects that the only discussion of prospective activities concerned the q interest there is no evidence that n made any effort to market insurance or reinsurance other than the retrocession from v and the reinsurance from w it is clear that n did not use its capital and efforts primarily in earning income from issuing insurance contracts or reinsuring risks underwritten by insurance_companies purposes b whether n continues to qualify for exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 or should its exempt status be revoked retroactively to the date of its formation under sec_501 of the code organizations described in sub sec_501 are exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 code provided an exemption from federal_income_tax for insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year did not exceed dollar_figure sec_501 of the code provided that when an entity was part of a controlled_group all net written premiums or direct written premiums or net written premiums of the members of the group were aggregated to determine whether the insurance_company met the requirements of sec_501 neither sec_501 of the code nor the regulations under that section define an insurance_company accordingly the term_insurance company has the for tax years beginning before date sec_501 of the for ------- n did not qualify as an insurance_company for federal_income_tax same meaning under sec_501 as it does in subchapter_l see h conf_rep no 99th cong 2nd sess vol ii reprinted in vol c b as discussed above were n a domestic_corporation it would not have qualified as an insurance_company other than life under part ii of subchapter_l of the code for the year involved and therefore was ineligible to make the election under sec_953 because n was not an insurance_company n did not qualify for recognition of exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 during the years involved and its exemption should be revoked c whether m must recognize gain under sec_367 of the code on the transfer of a partnership_interest to n n has not requested relief under sec_7805 of the code sec_367 of the code generally provides that if a u_s_person transfers property to a foreign_corporation in an exchange described in sec_351 for purposes of determining the extent to which gain shall be recognized such corporation shall not be considered to be a corporation sec_367 of the code provides an exception to the recognition of gain if the property was transferred for use by the foreign_corporation in the active_conduct_of_a_trade_or_business outside the united_states sec_1_367_a_-2t of the regulations further discusses the requirements of the active trade_or_business exception sec_367 of the code generally provides that a transfer of a partnership_interest shall be treated as a transfer of the transferor’s pro_rata share of the partnership’s assets see also sec_1_367_a_-1t of the regulations that is the applicability of the active trade_or_business exception is made with reference to the property owned by the partnership rather than the partnership_interest itself sec_367 of the code generally provides that to the extent relevant and except as provided in regulations the active trade_or_business exception of sec_367 shall not apply to leased property with respect to which the transferor is the lessor at the time of the transfer if the property was leased to a person other than the transferee however see sec_1_367_a_-4t c of the regulations discussed below sec_1_367_a_-4t b of the regulations states that if u s depreciated_property is transferred to a foreign_corporation in an exchange described in sec_367 the transferor must include in its gross_income in the year in which the transfer occurs ordinary_income equal to the amount the transferor would have been required to include in gross_income under sec_1245 had it sold the property at its fair_market_value this recapture_of_depreciation is required regardless of whether the active trade_or_business exception is applicable u s depreciated_property is defined in sec_1_367_a_-4t b to include any sec_1245 of the code property as defined in sec_1245 which has been used in the united_states prior to its transfer sec_367 a -4t c of the regulations discusses the requirements of the active trade_or_business exception as it relates to leased tangible_property to come within the exception the lessee must not be expected to and must not actually use the property in the united_states in addition the transferee corporation’s lease of the property must constitute the active_conduct of a leasing business and the transferee must have a need for substantial investment in assets of the type transferred the active_conduct of a leasing business requires that the employees of the transferee perform substantial marketing customer service repair and maintenance and other substantial operational activities with respect to the transferred property outside the united_states sec_1_367_a_-1t of the regulations states that if a u_s_person is required to recognize gain under sec_367 of the code upon a transfer of property to a foreign_corporation then the character and source of such gain shall be determined as if the property had been disposed of in a taxable_exchange with the transferee foreign_corporation sec_1_367_a_-1t of the regulations states that if a u_s_person is treated as having transferred a proportionate share of the property of a partnership in an exchange described in sec_367 of the code and is therefore required to recognize gain upon the transfer then the u s person’s basis in the stock of the transferee foreign_corporation shall be increased by the amount of the gain so recognized by that person the transferee foreign corporation’s basis in the transferred partnership_interest shall be increased by the amount of the gain so recognized by that person and solely for purposes of determining the partnership’s basis in the property held by it the u_s_person shall be treated as having acquired an interest in the partnership permitting the partnership to make an optional_adjustment_to_basis pursuant to sec_743 and sec_754 under sec_367 of the code m is generally required to recognize gain on the transfer of the partnership_interest to n unless the active trade_or_business exception applies for purposes of sec_367 m is treated as transferring a interest in the underlying assets of the partnership relevant here is the partnership’s lease of the rs that were used and depreciated for tax purposes in the united_states based upon the foregoing it is the rs rather than the partnership_interest which is considered as transferred for purposes of sec_367 see sec_367 and sec_1_367_a_-1t of the regulations the rs are property described in sec_1245 of the code further we assume the rs were used in the united_states while the rs were subject_to depreciation prior to the transfer of the partnership_interest to m accordingly regardless of whether the active trade_or_business exception might otherwise apply under sec_1_367_a_-4t b of the regulations m would be required to recapture as ordinary_income the amount that o had previously depreciated the rs the recaptured amount will not exceed the realized gain on the transfer to the extent the realized gain on the transfer exceeds the amount to be recaptured the gain may be potentially deferred under the active trade_or_business exception provided that exception otherwise applies see sec_1_367_a_-4t b of the regulations however we conclude that the active trade_or_business exception would not apply to defer m’s gain in excess of the depreciation_recapture amount first it appears from the submission that at the time of the transfer of the partnership_interest to n the lessee q was expected to and did continue to use the rs in the united_states second even if the rs were not used in the united_states neither n nor the partnership were engaged in the active_conduct of a leasing business outside the united_states as contemplated by sec_1_367_a_-4t c n had no employees except for its officers to the extent that the lease had to be managed it was managed by the partnership in addition since the lease was a triple net_lease it is clear that the partnership or its employees did not perform the substantial operational activities envisioned by sec_1_367_a_-4t c accordingly m will not come within the active trade_or_business exception for leased property for the realized gain in excess of the amount recaptured for depreciation based on the foregoing analysis all of the gain inherent in n’s pro_rata share of the partnership’s assets the rs will be included in n’s gross_income m must recognize gain on the transfer of the partnership_interest to n in determining the gain which m must recognize the amount_realized is the fair_market_value of m’ sec_90 indirect interest in the rs and m’s basis is the amount of its basis in the partnership_interest which is attributable to its interest in the rs the gain will be characterized as ordinary_income to the extent depreciation deducted by o must be recaptured under sec_1_367_a_-4t b of the regulations the remaining gain will be characterized in the same manner as if m had disposed of the rs in a taxable_exchange with n see sec_1_367_a_-1t in addition under sec_1_367_a_-1t of the regulations m will however there is no indication in the record as to whether the sec_1245 property is property described in sec_704 rather the submission assumes that gain from a sale of the property would be allocated equally between the two partners and would not be subject_to sec_704 the facts should be developed on these matters however for purposes of our discussion we assume the property is not sec_704 property of m and that the gain would be allocated based upon the partner’s respective ownership interests if in fact the rs had been used both within and without the united_states during the period in which the rs were subject_to depreciation by m or a party related to m eg o only a ratable portion of the depreciation would have to be recaptured see sec_1_367_a_-4t of the regulations sec_953 of the code allows a foreign_insurance_company to elect to be increase its basis in the stock of n to reflect the gain it must recognize and n will increase its basis in its partnership_interest in the amount of the gain m recognized the partnership may make an optional_adjustment_to_basis pursuant to sec_743 and sec_754 to reflect the gain m must recognize c whether n is subject_to tax under subpart_f of the code treated as a domestic company for tax purposes if it meets certain requirements one such requirement is that the foreign company must be a company that would qualify under part i or ii of subchapter_l for the taxable_year if it were a domestic corporationdollar_figure an insurance_company under part i or part ii of subchapter_l it will fail to meet the requirements for electing under sec_953 to be treated as a domestic_corporation therefore it will be treated as a foreign_corporation for tax purposes as a foreign_corporation with u s shareholders it will potentially be subject_to the subpart_f passive_foreign_investment_company pfic and foreign_personal_holding_company fphc regimes if it is determined that a controlled_foreign_corporation cfc does not qualify as a subpart_f the subpart_f regime applies to foreign_corporations that qualify as cfcsdollar_figure sec_957 of the code defines a cfc as a foreign_corporation with regard to which more than of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned by u s shareholders a u s shareholder in turn is defined under sec_951 as a u_s_person who owns or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation therefore a corporation with regard to which more than of the vote or value is owned by u s persons who individually own or more of the vote will qualify as a cfc under sec_957 of the code as a cfc its u s shareholders must include in gross_income their pro_rata shares of the corporation’s subpart_f_income as defined in sec_952 and the amounts determined under sec_956 which are based on the u s property held by the cfc subpart_f_income sec_951 of the code requires a u s shareholder of a cfc to include in gross_income such shareholder’s pro_rata share of the cfc’s subpart_f_income for the year sec_952 defines subpart_f_income to include among other things insurance_income as defined in sec_953 and foreign_base_company_income as defined in sec_954 see sec_953 see secion a a insurance_income sec_953 of the code defines insurance_income to mean income which a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would be taxed under subchapter_l if such income were the income of a domestic insurance_company therefore any premium income received by a cfc could qualify as insurance_income for purposes of even though the cfc fails to qualify as an insurance_company under subchapter_l furthermore any income generated from investment of the premium income will also be subpart_f insurance_income because insurance_income is defined broadly under sec_953 as any income which is attributable to the issuing or reinsuring of an insurance_or_annuity_contract sec_953 of the code excepts exempt_insurance_income as defined in subsection e from the definition of insurance_income however to qualify as exempt_insurance_income such income must be derived by a qualifying_insurance_company see sec_953 a qualifying_insurance_company is defined as a company that is engaged in an insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation see sec_953 if it is determined that a cfc does not qualify as an insurance_company under subchapter_l it will not meet the definition of a qualifying_insurance_company for purposes of sec_953 therefore none of its insurance_income will be exempt_insurance_income b foreign_personal_holding_company_income sec_954 of the code defines foreign_base_company_income to include foreign_personal_holding_company_income fphci fphci is defined under sec_954 to include dividends interest royalties rents and annuities as well as gains from certain types of transactions and certain interest or dividend equivalents to the extent a cfc has any of these passive types of income that are not otherwise picked up under sec_953 this income may be fphci under sec_954 sec_956 income sec_951 of the code requires a u s shareholder of a cfc to include in income its pro_rata share of the amount determined under sec_956 with respect to such shareholder for the year to the extent such i ncome is not excluded under sec_959 pertaining to earnings_and_profits attributable to sec_956 amounts previously included under sec_951 the sec_956 amount with respect to a u s shareholder is the lesser_of such shareholder’s pro_rata share of the average amount of u s property held by the cfc as of the close of each quarter of the taxable_year less the amount of earnings_and_profits attributable to sec_956 amounts previously included in gross_income under sec_951 or such shareholder’s pro_rata share of the applicable_earnings of the cfcdollar_figure applicable_earnings in turn is defined under sec_956 as the sum of the amount of current and accumulated_earnings_and_profits as defined in sec_316 and reduced by distributions made during the taxable_year and by earnings_and_profits described in sec_959 earnings_and_profits attributable to amounts previously taxed under sec_951 for purposes of sec_956 of the code u s property includes obligations of u s persons and tangible_property located in the u sdollar_figure sec_956 provides a number of exceptions to the definition of u s property including sec_956 which excepts from u s property the obligations of a domestic_corporation which is neither a u s shareholder of the cfc nor a domestic_corporation or more of the total combined voting power of which is owned by u s shareholders of the cfc b pfic pursuant to sec_1297 of the code a foreign_corporation is a pfic if during sec_1297 of the code excludes from the definition of passive_income the taxable_year or more of its gross_income is passive_income or at least of the average percentage of assets held by the foreign_corporation are assets that produce passive_income or are held for the production of passive_income sec_1297 with certain exceptions not relevant here defines passive_income to mean any income that would be foreign_personal_holding_company_income as defined in sec_954 ie dividends interest royalties rents annuities and gains from the sale_or_exchange of property giving rise to certain types of income any income derived in the active_conduct of an insurance_business by a corporation predominantly engaged in an insurance_business which would be subject_to tax under subchapter_l if it were a domestic_corporation treated as a pfic with regard to a shareholder for periods after date during which the shareholder is a u s shareholder and the foreign_corporation is a cfc however sec_1298 states that stock will be treated as stock in a pfic if at any time in the shareholder’s holding_period of the stock the corporation was a pfic and no purging election was made under sec_1298 with respect to such stock therefore if a cfc qualified as a pfic prior to it would continue to be a pfic today if no purging or qef election was ever made for the corporation sec_1291 imposes an increase in tax and interest charges on u s persons that receive excess distributions as defined in sec_1291 in respect of stock in a pfic an actual distribution is an excess_distribution only to the extent the actual distributions received by a shareholder exceed of the average amount of sec_1297 of the code provides that a foreign_corporation shall not be a cfc that qualifies as a pfic will be subject_to the sec_1291 regime sec_956 sec_953 c c fphci distributions received by the shareholder in the three preceding taxable yearsdollar_figure gain recognized on the disposition of pfic stock is also treated as an excess_distribution see sec_1291 a foreign_corporation is a fphc if it meets both a gross_income_test and a stock ownership test as set out in sec_551 of the code the gross_income_test is met if or more or or more in subsequent years once fphc status is established of the foreign corporation’s gross_income is fphci as defined in sec_553 ie dividends interest royalties annuities net stock or security gains etc dollar_figure the stock ownership test is met if more than of the value or total combined voting power of all classes of stock is owned by five or fewer individuals who are u s citizens or residentsdollar_figure however sec_951 provides that if income would be included both under sec_951 subpart_f_income and under sec_551 foreign_personal_holding_company_income then such amount shall be included in the gross_income of the shareholder only under sec_951 in summary if a sec_953 election made by a cfc is determined to be invalid the cfc will be treated as a foreign_corporation because it is a cfc the subpart_f regime will apply in addition the cfc may be a pfic in that case the sec_1291 regime will apply as well although the cfc will also qualify as a fphc there will be no fphc tax consequences because where both the fphc rules and the subpart_f rules apply subpart_f takes priority c if n is not an insurance_company and its sec_953 election is invalidated whether n is subject_to the sec_4371 excise_tax bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer sec_4372 defines foreign insurer as an insurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation sec_4371 imposes the tax at a rate of four cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 sec_4372 defines the term insured to mean a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liabilities wholly or partly within the united_states or a foreign_corporation foreign_partnership or nonresident individual engaged_in_a_trade_or_business_within_the_united_states against or with respect to hazards risks losses or liabilities within the united_states under the doctrine_of 319_us_436 federal_income_tax law usually regards a foreign_subsidiary whether or not see sec_1291 sec_551 sec_551 sec_4371 of the code imposes a tax on each policy of insurance indemnity controlled by u s persons as a foreign taxpayer that is legally distinct from its shareholders see sec_1_11-1 and sec_1_881-1 of the regulations a foreign_subsidiary of a domestic_corporation therefore may fall within the definition of foreign insurer set forth in sec_4372 because a foreign_subsidiary may be considered a foreign insurer for purposes of sec_4371 of the code premiums_paid to a foreign_subsidiary may be subject_to the excise_tax if the foreign_subsidiary issues an insurance_policy as an insurer or reinsurer to or for or in the name of an insured as defined in sec_4372 see sec_4371 thus if n is not an insurance_company and its sec_953 election is invalid and n is an insurer or reinsurer and is therefore a foreign insurer as defined by sec_4372 of the code it will be subject_to the tax imposed by sec_4371 if it issued policies of insurance or reinsurance to an insured as defined by sec_4372 however the facts provided are insufficient for us to determine whether the contracts retroceded to n by v as well as the check fraud contracts are insurance policies d whether sec_269 of the code can be applied to deny p the tax benefits that accrued from the formation of n sec_269 of the code provides in general-- if -- any person or persons acquire or acquired on or after date directly or indirectly control of a corporation or any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance for purposes of paragraphs and control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation sec_1_269-3 of the regulations provides that if the principal purpose requirement is satisfied it is immaterial by what method or by what conjunction of events the benefit was sought if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose it is the principal purpose this does not mean that only those acquisitions fall within the provisions of sec_269 of the code which would not have been made if the evasion or avoidance purpose was not present the determination of the purpose for which an acquisition was made requires a scrutiny of the entire circumstances in which the transaction or course of conduct occurred in connection with the tax result claimed to arise therefrom there are three conditions for the application of sec_269 of the code a person or persons acquire directly or indirectly control of a corporation the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance that would no t otherwise be enjoyed the first requirement that persons acquire control of a corporation is satisfied the creation of a new corporation may constitute an acquisition within the meaning of sec_269 of the code 280_f2d_394 8th cir borge v commissioner f 2d big_number 2d cir see sec_1_269-1 and sec_1_269-3 of the regulations the formation of n by o and m satisfies the acquisition of control requirement of sec_269 the second requirement is that the acquisition must have had as its principal purpose the evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy to constitute the principal purpose the purpose to evade or avoid federal_income_tax must outrank or exceed in importance any other purpose 61_tc_520 sec_1_269-3 of the regulations this is a question of fact to be determined by considering all the facts and circumstances of the entire transaction with the burden_of_proof on the taxpayer 334_f2d_269 2d cir sec_1_269-3 under this standard the purpose that is relevant is the purpose which existed at the time of the acquisition although facts occurring prior to and following the transaction may be considered to the extent that they tend to support or negate the forbidden purpose 291_f2d_761 9th cir however even if the principal purpose for the formation of a corporation is to obtain certain tax benefits such motivation does not constitute tax_avoidance within the meaning of the sec_269 of the code if congress intended to grant the benefit received 54_tc_839 for example creating a new corporation to carry on part of an existing corporation’s business in order to qualify for the benefits of s_corporation status is not tax_avoidance for the purposes of sec_269 of the code revrul_76_363 1976_2_cb_90 similarly incorporating an entity to take advantage of permitted tax benefits as a western_hemisphere_trade_corporation even though it was done for the principal purpose of obtaining tax savings is not tax_evasion or avoidance as contemplated by sec_269 revrul_70_238 1970_1_cb_61 in this case the formation of n to take advantage of tax exempt status even though formed for the principal purpose of obtaining tax savings is not prevented by sec_269 of the code here however n did not qualify as an insurance_company for any of the years involved and can not avail itself of the exemption from tax provided by sec_501 therefore sec_269 of the code should not be applied to prevent p from furthermore the benefit obtained by p was not simply from the formation of n but from the transfer of the lease to n therefore sec_269 of the code rather than sec_269 is arguably the operative provision under which the service might challenge the transaction the asset transfer here however is not subjected to sec_269 because the property contributed to n the lease was controlled immediately before such acquisition by n’s sole stockholder o obtaining the benefit of the formation of n and the transfer of the lease to n conclusions a we conclude that n did not qualify as an insurance_company for federal_income_tax purposes for the years involved b n a foreign company which made an election under sec_953 of the code does not continue to qualify for exemption from federal_income_tax as an organization described in sec_501 of the code and revocation should be retroactive to date the date of its formation c since n is not an insurance_company exempt under sec_501 of the code income earned by n during ------- ------- and ------- then -- m must recognize gain pursuant to sec_367as the result of the transfer of the q lease to n because n is a cfc the subpart_f regime will apply in addition the cfc may be a pfic in that case the sec_1291 regime will apply as well although the cfc will also qualify as a fphc there will be no fphc tax consequences because where both the fphc rules and the subpart_f rules apply subpart_f takes priority if n is not an insurance_company and its sec_953 election is invalid and n is an insurer or reinsurer and is therefore a foreign insurer as defined by sec_4372 of the code it will be subject_to the tax imposed by sec_4371 if it issued policies of insurance or reinsurance to an insured as defined by sec_4372 however the facts provided are insufficient for us to determine whether the contracts retroceded to n by v as well as the check fraud contracts are insurance policies d the service should not assert sec_269 to deny p the benefits obtained from the formation of n a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
